Citation Nr: 0815821	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-33 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from October 1985 to July 
1993.

The veteran's appeal as to the issue listed above arose from 
a September 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.

In April 2007, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge rendering the determination in 
this claim and was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  At the hearing the veteran indicated that he had had 
visual difficulties as a result of his hypertension.  If he 
wishes to open a claim of service connection for an eye 
disability secondary to his service-connected hypertension, 
he should so notify the RO.


FINDING OF FACT

The veteran's hypertension is characterized by diastolic 
blood pressure predominantly less than 110, and systolic 
blood pressure predominantly less than 200.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.104, Diagnostic Code 7101 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The veteran asserts that an increased rating is warranted for 
his service-connected hypertension.  

In April 1994, the RO granted service connection for 
hypertension, evaluated as 10 percent disabling.  There was 
no appeal, and the RO's decision became final.  See 38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2005).  

On July 13, 2005, the veteran filed a claim for an increased 
rating.  In September 2005, the RO denied the claim.  The 
veteran has appealed.  Specifically, in his notice of 
disagreement, received in April 2006, he essentially argued 
that the RO had not considered all of the evidence, to 
include evidence from his personal physician.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's hypertension is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, 
for hypertensive vascular disease.  Under DC 7101, a 10 
percent evaluation is warranted for diastolic pressure 
predominantly 100 or more, or systolic pressure of 160 or 
more, or as a minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating is warranted when diastolic pressure is predominantly 
110 or more, or when systolic pressure is predominantly 200 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The relevant medical evidence for consideration consists of 
VA and non-VA reports, dated within one year of receipt of 
the veteran's claim on July 13, 2005.  See 38 C.F.R. 
§ 3.400(o)(2) (2007).  The Board initially notes that the 
claims file includes reports from a private physician, 
T.A.R., M.D., dated between 1999 and 2005; these include two 
blood pressure readings that were taken within one year of 
receipt of the veteran's claim on July 13, 2005: 178/124 in 
May 2005 and 150/110 in early July 2005.  Id. 

A VA hypertension examination report, dated in February 2006, 
shows that the veteran was noted to be taking lisinopril 
25/hydrochlorothiazide, 25 milligrams a day.  On examination, 
he weighed 274 pounds and was 73 inches tall.  Standing blood 
pressure was 164/105.  Sitting blood pressure was 151/88.  
Blood pressure lying flat was 148/95.  

The only other medical evidence is a March 2007 statement, 
apparently from a certified nurse's aide (CNA), which notes 
the following blood pressure readings between March 12, 2007 
and March 16, 2007: 188/90, 194/104, 150/94, 190/110, and 
154/120.  

In summary, the aforementioned evidence contains ten blood 
pressure readings, none of which show systolic pressure 
readings of 200 or more, and only four of which note 
diastolic pressure of 110 or more.  Given the foregoing, the 
Board finds that the preponderance of the medical evidence 
does not show that the veteran predominantly has had 
diastolic pressure of 110 or more, or systolic pressure 
readings of 200 or more.  Thus, because neither the veteran's 
diastolic pressure readings, or systolic pressure readings, 
predominantly meet the schedular criteria under Diagnostic 
Code 7101, a rating in excess of 10 percent is not warranted 
for hypertension.  

In deciding the veteran's increased evaluation claim, the 
Board has considered the determination in Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the veteran is not entitled to 
additional increased compensation at any time within the 
appeal period.  The Board therefore finds that the evidence 
is insufficient to show that the veteran had a worsening of 
the disability in issue, such that an increased evaluation is 
warranted.    

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).   

II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

In July 2005, the RO sent the veteran a notice letter 
(hereinafter "VCAA notification letter") that informed him 
of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  He was asked to 
identify all relevant evidence that he desired VA to attempt 
to obtain.  The VCAA notification letter was sent before the 
initial AOJ decision in September 2005.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March and May of 2006.  However, and in any event, 
since the claim has been denied, no disability rating or 
effective date will be assigned; and any defect with respect 
to the content of the notice requirement was non-prejudicial.  
Therefore, VA's duty to notify the appellant has been 
satisfied.  

The VCAA notice did not discuss the criteria for an increased 
rating, thus, the VCAA duty to notify has not been satisfied 
with respect to VA's duty to notify him of the information 
and evidence necessary to substantiate the increased rating 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
        
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id.  Specifically, the transcript of 
the veteran's April 2007 hearing shows the relevant criteria 
under DC 7101 were discussed.  His testimony indicates that 
the veteran had actual knowledge of the right to submit 
additional evidence and of the availability of additional 
process.  As both actual knowledge of the veteran's 
procedural rights, and the evidence necessary to substantiate 
the claim, have been demonstrated and he has had a meaningful 
opportunity to participate in the development of his claim, 
the Board finds that no prejudice to the veteran will result 
from proceeding with adjudication without additional notice 
or process.  Furthermore, as discussed below, it appears that 
VA has obtained all relevant evidence.  Id.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's available service medical records, as well as VA 
and non-VA medical records.  Finally, the veteran has been 
afforded a VA examination.  In this regard, in his 
substantive appeal, received in October 2006, the veteran 
argued that he did not receive "a series of blood pressure 
checks required by law."  He may have been referring to Note 
1 of DC 7101 which states that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days (emphasis 
added).  Thus, by its terms, Note 1 applies to the testing 
required to confirm the presence of hypertension, i.e., to 
support a diagnosis of hypertension.  In this case, the 
veteran is already service-connected for hypertension, and 
the Board is not aware of any authority which requires three-
day testing in increased rating claims.  The Board therefore 
concludes that a decision on the merits at this time does not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

A rating in excess of 10 percent for service-connected 
hypertension is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


